


SUB-LEASE AGREEMENT

(468 N. Camden Drive, 3rd Floor, Suite 350, Beverly Hills, CA 90210)




THIS SUB-LEASE AGREEMENT (“Agreement”) is entered into on May 1, 2015 by and
between MOSTOFI & COMPANY, LLP, a Limited Liability Partnership ("Sub-Lessor”),
with an address of 468 N. Camden Drive, Suite 350, Beverly Hills, California
90210, and B4MC Gold Mines, Inc, ("Sub-Tenant"), currently located at P.O. Box
5778, Beverly Hills, CA 90209 (the “Parties”).




FOR VALUABLE CONSIDERATION, the Parties agree to the following terms and
conditions.




Premises:  Sub-Lessor hereby Leases to Sub-Tenant and Sub-Tenant hereby Leases
from Sub-Lessor for the term specified below, and upon all of the conditions set
forth herein, that certain office units (5 and 6 per attached Exhibit A)
comprising approximately a total of (130 + 130) 260 square feet, situated within
Suite 350, located at 468 N. Camden Drive, Beverly Hills, California (the
“Premises”).  The Premises, and the Suite in which the Premises is located, are
generally depicted on the floor plan attached hereto designated as Offices 5,
and 6 on Exhibit A, which is incorporated herein by this reference.




Terms:  The term of the Sub-Lease shall be on a month to month basis, and may be
cancelled at any time by either party upon delivery of thirty (30) days prior
written notice.   The Term of the Sub-Lease shall commence on the later or (i)
the date that is ten (10) days after Sub-Lessor notifies Sub-Tenant in writing
that the Premises are ready for occupancy, or (ii) June 1, 2014.  If, after
using commercially reasonable and good faith efforts, Sub-Lessor is unable to
deliver possession of the Premises to Sub-Tenant by June 1, 2014 Sub-Tenant may
terminate this Agreement.




Base Rent:  Sub-Tenant shall pay to Sub-Lessor as monthly Base Rent for the
Premises equal payments of Four Thousand Two Hundred Dollars ($4,200.00) per
month, payable in advance on the 1st  day of each month of the term hereof.
 Base Rent which is less than one month for any period during the term hereof
shall be calculated at a pro rata portion of the monthly installment.  The Base
Rent amount covers all costs for utilities, HVAC, and cable/Wi-Fi (except as
expressly stated under “Other Services” below) for the Premises.




Security Deposit:  Equivalent of one month’s rent is required upon signing of
this Sub-Lease Agreement.  Sub-Tenant will deposit with Sub-Lessor the sum equal
to one month rent and such to be held by Sub-Lessor as security for the faithful
performance by Sub-Tenant of all terms, covenants, and condition of this
Sub-Lease.  Sub-Lessor shall not be required to keep this security deposit
separate from its general funds and Sub-Tenant shall not be entitled to interest
on such deposit.  If Sub-Tenant shall fully and faithfully perform every
provision of this Sub-Lease, the security deposit shall be returned to
Sub-Tenant at the expiration of this Sub-Lease term or applied to the last
month’s rent.




Rent Defined:  All monetary obligations of Sub-Tenant to Sub-Lessor under the
terms of this Sub-Lease are deemed to be rent (“Rent”).  Rent shall be payable
in lawful money of the United States to Sub-Lessor at the address stated herein
or to such other persons or at such other places as Sub-Lessor may designate in
writing.




Agreed Use:  The Premises shall be used and occupied only for general office
use, and for no other purpose. Sub-Tenant and Sub-Lessor shall not permit any
activity or hazard to annoy or injure other tenants or affect fire or other
insurance on the Premises nor violate any law or ordinance.




Subject to the terms hereof, Sub-Tenant accepts the Premises as being in good,
sanitary order, condition and repair.  Sub-Tenant shall at Sub-Tenant's sole
cost and expense keep the Premises as they were received, reasonable wear and
tear, damage by fire, earthquake, act of God, the elements, or conditions beyond
Sub-Tenant's control excepted.




Compliance:  Sub-Lessor warrants that the improvements on the Premises comply
with all applicable covenants or restrictions of record and applicable building
codes, regulations and ordinances in effect on the commencement date.  Said
warranty does not apply to the use to which Sub-Tenant will put the Premises or
to any alterations or utility installations made or to be made by Sub-Tenant.




Acceptance of Premises:  Sub-Lessor covenants and agrees that upon delivery of
the Premises to Sub-Tenant, and as a condition to Sub-Tenant’s obligation to
commence payment of Rent, the electrical, plumbing, HVAC, internet access, cable
and fire sprinkler systems shall be in good working order and condition.
  Sub-Tenant acknowledges that the Premise is unfurnished.




Sub-Tenant shall not make or suffer to be made any alterations, additions or
improvements to or of the Premises or any part thereof without written consent
of the Sub-Lessor. Upon the expiration or sooner termination of the term,
Sub-Tenant shall, upon demand by Sub-Lessor at Sub-Tenant's sole cost and
expense, forthwith and with all due diligence remove any alterations, additions
or improvements made by Sub-Tenant designated by Sub-Lessor to be removed, and
Sub-Tenant shall forthwith and with all due diligence and its sole cost and
expense, repair any damage to the Premises caused by such removal.





--------------------------------------------------------------------------------




Insurance and Personal Property Taxes: Sub-Tenant recognizes that Sub-Lessor
does not carry any insurance on Sub-Tenant's contents and the Sub-Tenant must
rely upon its own content insurance at Sub-Tenant's sole expense and pay all
taxes levied or assessed on Sub-Tenant's furniture and equipment.




Entry By Sub-Lessor:  Sub-Lessor reserves and shall at any and all times have
the right to enter the Premises (in an emergency) and inspect the same, to
supply janitor service and any other service to be provided by Sub-Lessor to
Sub-Tenant hereunder, to show said Premises to prospective tenants, to post
notices of non-responsibility, and to alter, improve or repair the Premises and
any portion of the Premises are a part or in emergencies without abatement of
rent. Sub-Lessor shall at all times have and retain a key with which to unlock
all of the doors in, upon an about the Premises, excluding Sub-Tenant's locked
cabinets, desks, vaults and safes.




Other Services:  Sub-Tenant shall, at its election and at Global Business Center
standard rates (which are currently between $95 to $245 per month), be entitled
to use of the packaged services associated with the virtual professional office
environment, including phone answering service, mail room (for receipt and
dispatch of mail), high speed copiers, scanners, fax and printing machines
located on the 2nd floor, conference rooms, lobby and reception area, and other
common areas associated with the Global Business Center.  




Parking:  Sub-Tenant shall have the right to rent ONE unreserved parking space
in the parking garage located in the Building of which the Premises are a part,
at building standard rates (which currently is at $140 per month).  Sub-Lessor
does not guarantee or is responsible for any increase in the Parking Rate as
managed by the Landlord or its agent.




Keys and Card: Sub-Tenant shall receive, for each office Sub-Leased, two keys
for entry into office suite (one for main entrance, and one for balcony
entrance), and one elevator card.  Sub-Lessor shall not be responsible for any
loss suffered as a result of Sub-Tenant's failure to lock Sub-Tenant's
office(s). Sub-Tenant shall pay to Sub-Lessor the sum of $100 as a deposit on
such key/ cards for each office Sub-Leased.  Lost key /card, duplication
thereof, will also be charged at actual cost.  Sub-Tenant shall have access to
the Premises and the Suite of which the Premises is a part 24 hrs per day, 7
days per week, subject to any temporary closures under the Master Lease.




Master Lease: Sub-Lessor is the lessee of the Premises by virtue of a lease,
(the “Master Lease”), a copy of which is made available for “review” by
Sub-Tenant before execution of this Sub-Lease.




This Sub-Lease is and shall at all times be subject and subordinate to the
Master Lease.  Sub-Lessor represents to Sub-Tenant that the Master Lease is in
full force and effect and that no default exists on the part of any party to the
Master Lease.




Sub-Tenant shall faithfully observe and comply with the Rules and Regulation as
set forth in the Master Lease.  These Rules and Regulations are subject to
change by Master Lessor. Sub-Tenant acknowledges that Sub-Lessor is intended to
maintain, along with other Sub-Tenants of the Premise, a prestigious place of
business and that the cooperation of all the Sub-Tenants is necessary to
maintain the high standards of the Premise.  Sub-Lessor shall operate the Suite
of which the Premises is a part in a professional and prestigious manner
consistent with the Building. Sub-Lessor shall be entitled to injunctive and
other appropriate relief if Sub-Tenant fails to comply with any one or more of
the Rules and Regulations or takes any actions which detract from the reputation
and character of the Premise, as may be allowed by law, or if Sub-Tenant actions
or inactions cause any material interference with the business of the other
Sub-Tenants of the Premise.




Sub-Lessor, as tenant under the Master Lease, shall faithfully perform all
obligations and covenants of Sub-Lessor thereunder, including the timely payment
of rent.  Any obligations of the landlord under the Master Lease shall, for
purposes of this Sub-Lease, be considered the obligation of Sub-Lessor herein.
  Sub-Lessor shall be in default of this if it fails to cure any such failure or
default within ten (10) days following written notice to Sub-Lessor (or thirty
(30) days if the failure or default cannot reasonably be cured within such ten
(10) day period, provided that Sub-Lessor commences to cure within such ten (10)
day period and thereafter diligently pursues such cure to completion.   In the
event that any amounts or deposits are owed by Sub-Lessor to Sub-Tenant
hereunder, Sub-Tenant may recover from Sub-Lessor any unpaid amounts plus
interest on said unpaid amounts at the rate of ten percent (10%) per annum.




Assignment: Sub-Tenant shall not assign, transfer, pledge or encumber this
Sub-Lease or any interest therein, and shall not sublet the said Premises or any
part thereof without the written consent of Sub-Lessor.   This Sub-Lease shall
not be affected by any assignment by Sub-Lessor of Sub-Lessor's interest herein.
 Sub-Tenant shall keep the Premises in which the Premises are situated free from
any liens arising out of any work performed, materials furnished or obligations
incurred by Sub-Tenant.




Attorney’s Fees: If any party brings an action to enforce the terms hereof or to
declare rights hereunder, the prevailing party in any such action, on trial and
appeal, shall be entitled to his reasonable attorney’s fees and out of pocket
litigation expenses to be paid by the losing party as fixed by the Court.





2




--------------------------------------------------------------------------------




Default: The occurrence of any of the following shall constitute a material
default and breach of this Sub-Lease by Sub-Tenant: 1) Any failure by Sub-Tenant
to pay rental or to make any other payments required to be made by Sub-Tenant
hereunder, after 10 days’ written notice; 2) The permanent abandonment or
vacation of the Premises by Sub-Tenant, bankruptcy of Sub-Tenant, or assignment
for benefit of creditors; 3) A failure by Sub-Tenant to observe and perform any
other provision of this Sub-Lease to be observed or performed by Sub-Tenant,
where such failure continues for thirty (30) days after written notice thereof
by Sub-Lessor to Sub-Tenant.




In the event of any such default by Sub-Tenant, then in addition to any other
remedies available to Sub-Lessor at law or in equity, Sub-Lessor shall have the
immediate option to terminate this Sub-Lease and all rights of Sub-Tenant
hereunder by giving 30 days advance written notice of such intention to
terminate. In the event that Sub-Lessor shall elect to so terminate this
Sub-Lease after providing Sub-Tenant with the required written notice, then
Sub-Lessor may recover from Sub-Tenant any unpaid rent plus interest on said
unpaid rental at the rate of ten percent (10%) per annum.




In the event of any such default by Sub-Tenant (following the expiration of any
notice and cure period), Sub-Lessor shall also have the right, with or without
terminating this Sub-Lease but upon at least 48 hrs prior written notice to
Sub-Tenant, to re-enter the Premises and remove all persons and property from
the Premises, in accordance with law; such property may be removed and stored in
a public warehouse or elsewhere at the cost of an the account of Sub-Tenant.




Abandonment: Sub-Tenant shall not permanently vacate or abandon the Premises at
any time during the term and if Sub-Tenant shall abandon, vacate or surrender
said Premises for a period of thirty consecutive (30) days without the intent of
re-occupying the same, or be dispossessed by process of law, or otherwise, any
personal property belonging to Sub-Tenant and left on the Premises shall be
deemed to be abandoned after thirty (30) days prior written notice to
Sub-Tenant, which notice shall specifically state Sub-Lessor’s intent to declare
such property abandoned.




Surrender:  Sub-Tenant shall vacate the Premises and return the keys and the
elevator key card to Sub-Lessor no later than the expiration date of the
Sub-Lease, or upon any sooner termination, and any deposits shall be promptly
returned to Sub-Tenant. If Sub-Tenant remains in possession of the Premises with
the consent of Sub-Lessor after the expiration, this Sub-Lease shall continue on
a month-to-month basis on the same terms and conditions of the Sub-Lease, except
as to any rental increase. Sub-Tenant shall indemnify and hold Sub-Lessor
harmless from any and all direct losses, claims, damages or liabilities arising
from Sub-Tenant’s failure to timely vacate the Premises at the expiration or
termination of the Sub-Lease term; provided, however, in no event shall
Sub-Tenant be liable for any consequential damages.




Governing Law:  This Sub-Lease shall be governed by the laws of the State of
California.  Any disputes hereunder will be heard in the appropriate venue
located in the County of Los Angeles, California.




Executed at:  City of Beverly Hills, California




On:  May 1, 2015




Address: 468 N. Camden Drive, Suite 350, Beverly Hills, CA 90210

Sub-Lessor:  Mostofi & Company, LLP




By: ___________________




Printed Name: Cyrus K.  Mostofi, CPA




Title: Principal







Executed at:  City of Beverly Hills, California




On:  May 1, 2015




Address: P.O. Box 5778, Beverly Hills, CA 90209










Sub-Tenant:  B4MC Gold Mines, Inc.




By:___________________




Printed Name: Bennett J. Yankowitz




Title: Chief Executive Officer




3 Sets of Keys containing: Elevator Card, Suite Entrance, and Patio Entrance
were provided to the tenant in return for $300 deposit.








3




--------------------------------------------------------------------------------




Exhibit A




Floor Plan - Suite 350













[f10k123113_ex10z6002.gif] [f10k123113_ex10z6002.gif]








4


